WEGY-PATI










ACQUISITION OF PURE AIR TECHNOLOGIES, INC.

by

WORLD ENERGY SOLUTIONS, INC.







AGREEMENT AND PLAN OF ACQUISITION







This Agreement and Plan of Acquisition (Agreement) is entered into by and
between Pure Air Technologies, Inc., a Florida corporation, (PATI), UTEK
CORPORATION, a Delaware corporation, (UTEK), and World Energy Solutions, Inc., a
Florida corporation, (WEGY)




WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
PATI (PATI Shares); and




WHEREAS, before the Closing Date, PATI will acquire the license for the fields
of use as described in the License Agreement and the sponsored research as
described in the Sponsored Research Agreement and which are attached hereto as
part of Exhibit A and made a part of this Agreement (Agreements) and the rights
to develop and market a proprietary technology for the fields of uses specified
in the License Agreement (Technology).




WHEREAS, the parties desire to provide for the terms and conditions upon which
PATI will be acquired by WEGY in a stock-for-stock exchange (Acquisition) in
accordance with the respective corporation laws of their state, upon
consummation of which all PATI Shares will be owned by WEGY, and all or a
portion of the issued and outstanding PATI Shares will be exchanged for
convertible preferred stock of WEGY with terms and conditions as set forth more
fully in this Agreement; and




WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue
Code of 1986, as amended (Code).




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:




ARTICLE 1

THE STOCK-FOR-STOCK ACQUISITION




1.01

The Acquisition




(a)

Acquisition Agreement.  Subject to the terms and conditions of this Agreement,
at the Effective Date, as defined below, all PATI Shares shall be acquired from
UTEK by WEGY in accordance with the respective corporation laws of their state
and the provisions of this Agreement and the separate corporate existence of
PATI, as a wholly-owned subsidiary of WEGY, shall continue after the closing.




(b)

Effective Date. The Acquisition shall become effective (Effective Date) upon the
execution of this Agreement and closing of the transaction.

















Page 1 of 18







WEGY-PATI










1.02

Consideration.




                        (a)   On the date of closing (“the Effective Date”)
World Energy Solutions shall acquire all 1,000 Shares of common stock of Pure
Air Technologies, Inc, which are issued and outstanding at the date of closing,
and in exchange, World Energy Solutions shall issue to UTEK 100,000 shares of
convertible preferred stock (as described in Exhibit D – Preferred Stock). At
any time after Twelve (12) months from the date of closing, UTEK shall have the
right to convert all or part of its convertible preferred stock to unrestricted
common stock (“Conversion Shares”) of World Energy Solutions to be adjusted to
equal the amount of $4,050,000, based on the previous 10 day average closing bid
price on the day of conversion. For example, on the date of conversion to
common, if the 10 day average closing bid price is $.40, then UTEK shall receive
10,125,000 shares of common stock in World Energy Solutions.  The common stock
that UTEK receives shall be delivered to UTEK within 30 days of the conversion.
 WEGY shall place all such shares and said shares shall remain in reserve with
the Transfer Agent until UTEK provides the Transfer Agent instructions
(Irrevocable Transfer Agent Instructions attached in Exhibit D) that the shares
or any part of them shall be taken out of reserve and shall no longer be subject
to the terms of these instructions.




(b)    During the 12 month period in which UTEK is holding said preferred stock,
 interest shall be charged  at the annual rate of five (5%) percent, compounded
quarterly, (at 1.25% per quarter) payable in cash or in common shares of WEGY.  




Shareholder

Number of Convertible Preferred WEGY Shares

UTEK Corporation

100,000




1.03

Effect of Acquisition.




(a)

Rights in PATI Cease. At and after the Effective Date, the holder of each
certificate of common stock of PATI shall cease to have any rights as a
shareholder of PATI.




(b)

Closure of PATI Shares Records. From and after the Effective Date, the stock
transfer books of PATI shall be closed, and there shall be no further
registration of stock transfers on the records of PATI.




1.04

Closing. Subject to the terms and conditions of this Agreement, the Closing of
the Acquisition shall take place October ___, 2006.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of UTEK and PATI.  UTEK and PATI represent and
warrant to WEGY that the facts set forth below are true and correct:




(a)

Organization. PATI and UTEK are corporations duly organized, validly existing
and in good standing under the laws of their respective states of incorporation,
and they have the requisite power and authority to conduct their business and
consummate the transactions contemplated by this Agreement. True, correct and
complete copies of the articles of incorporation, bylaws and all corporate
minutes of PATI have been provided to WEGY and such documents are presently in
effect and have not been amended or modified.











Page 2 of 18







WEGY-PATI













(b)

Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors and shareholders of PATI and the board
of directors of UTEK; no other corporate action by the respective parties is
necessary in order to execute, deliver, consummate and perform their respective
obligations hereunder; and PATI and UTEK have all requisite corporate and other
authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.




(c)   

Capitalization.  The authorized capital of PATI consists of 1,000,000 shares of
common stock with a par value $.01 per share. At the date of this Agreement,
1,000 PATI Shares are issued and outstanding as follows:




Shareholder

Number of PATI Shares

UTEK Corporation

                1000




All issued and outstanding PATI Shares have been duly and validly issued and are
fully paid and non-assessable shares and have not been issued in violation of
any preemptive or other rights of any other person or any applicable laws. PATI
is not authorized to issue any preferred stock. All dividends on PATI Shares
which have been declared prior to the date of this Agreement have been paid in
full. There are no outstanding options, warrants, commitments, calls or other
rights or agreements requiring PATI to issue any PATI Shares or securities
convertible into PATI Shares to anyone for any reason whatsoever. None of the
PATI Shares is subject to any change, claim, condition, interest, lien, pledge,
option, security interest or other encumbrance or restriction, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.




(d)

Binding Effect. The execution, delivery, performance and consummation of this
Agreement, the Acquisition and the transactions contemplated by this Agreement
will not violate any obligation to which PATI or UTEK is a party and will not
create a default under any such obligation or under any agreement to which PATI
or UTEK is a party.  This Agreement constitutes a legal, valid and binding
obligation of PATI, enforceable in accordance with its terms, except as the
enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.




(e)

Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or, to the best of PATI and UTEK’s knowledge, information
and belief, threatened, which seek to enjoin the Acquisition or the transactions
contemplated by this Agreement or which, if adversely decided, would have a
materially adverse effect on the business, results of operations, assets or
prospects of PATI.




(f)

No Conflicting Agreements. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance by PATI or UTEK with the terms or
provisions of this Agreement nor all other documents or agreements contemplated
by this Agreement and the consummation of the transaction contemplated by this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in a violation of, PATI or UTEK’s articles
of incorporation or bylaws, the Technology, the License Agreement, or any
agreement, contract, instrument, order, judgment or decree to which PATI or UTEK
is a party or by which PATI or UTEK or any of their respective assets is bound,
or violate any provision of any applicable law, rule or regulation or any order,
decree, writ or injunction of any court or government entity which materially
affects their respective assets or businesses.











Page 3 of 18







WEGY-PATI













(g)

Consents. No consent from or approval of any court, governmental entity or any
other person is necessary in connection with execution and delivery of this
Agreement by PATI and UTEK or performance of the obligations of PATI and UTEK
hereunder or under any other agreement to which PATI or UTEK is a party; and the
consummation of the transactions contemplated by this Agreement will not require
the approval of any entity or person in order to prevent the termination of the
Technology, the License Agreement, or any other material right, privilege,
license or agreement relating to PATI or its assets or business.




(h)

Title to Assets. PATI has or has agreed to enter into the agreements as listed
on Exhibit A attached hereto. These agreements and the assets shown on the
balance sheet of attached Exhibit B are the sole assets of PATI. PATI has or
will by Closing Date have good and marketable title to its assets, free and
clear of all liens, claims, charges, mortgages, options, security agreements and
other encumbrances of every kind or nature whatsoever.







(i)

 Intellectual Property




(1)

The University of Florida Research Foundation (UFRF) owns the Technology and has
all right, power, authority and ownership and entitlement to file, prosecute and
maintain in effect the Patent application with respect to the Inventions listed
in Exhibit A hereto. The Arizona State University will be the institution where
the Sponsored Research will take place.




(2)

The License Agreement between UFRF and PATI and the Sponsored Research Agreement
between Arizona State University and PATI covering the Inventions is legal,
valid, binding and will be enforceable in accordance with its terms as contained
in Exhibit A.




(3)           Except as otherwise set forth in this Agreement, WEGY acknowledges
and understands that PATI and UTEK make no representations and provide no
assurances that the rights to the Technology and Intellectual Property contained
in the License Agreement do not, and will not in the future, infringe or
otherwise violate the rights of third parties, and




(4)   

Except as otherwise expressly set forth in this Agreement, PATI and UTEK make no
representations and extend no warranties of any kind, either express or implied,
including, but not limited to warranties of merchantability, fitness for a
particular purpose, non-infringement and validity of the Intellectual Property.




          

(j)

Liabilities of PATI. PATI has no assets, no liabilities or obligations of any
kind, character or description except those listed on the attached schedules and
exhibits.

          

(k)

Financial Statements. The unaudited financial statements of PATI, including a
balance sheet, attached as Exhibit B and made a part of this Agreement, are, in
all respects, complete and correct and present fairly PATI’s financial position
and the results of its operations on the dates and for the periods shown in this
Agreement; provided, however, that interim financial statements are subject to
customary year-end adjustments and accruals that, in the aggregate, will not
have a material adverse effect on the overall financial condition or results of
its operations. PATI has not engaged in any business not reflected in its
financial statements. There have been no material adverse changes in the nature
of its business, prospects, the value of assets or the financial condition since
the date of its financial statements. There are no, and on the Closing Date
there will be no, outstanding obligations or liabilities of PATI except as
specifically











Page 4 of 18







WEGY-PATI










set forth in the financial statements and the other attached schedules and
exhibits.  There is no information known to PATI or UTEK that would prevent the
financial statements of PATI from being audited in accordance with generally
accepted accounting principles.




          

(l)

 Taxes. All returns, reports, statements and other similar filings required to
be filed by PATI with respect to any federal, state, local or foreign taxes,
assessments, interests, penalties, deficiencies, fees and other governmental
charges or impositions have been timely filed with the appropriate governmental
agencies in all jurisdictions in which such tax returns and other related
filings are required to be filed; all such tax returns properly reflect all
liabilities of PATI for taxes for the periods, property or events covered by
this Agreement; and all taxes, whether or not reflected on those tax returns,
and all taxes claimed to be due from PATI by any taxing authority, have been
properly paid, except to the extent reflected on PATI’s financial statements,
where PATI has contested in good faith by appropriate proceedings and reserves
have been established on its financial statements to the full extent if the
contest is adversely decided against it. PATI has not received any notice of
assessment or proposed assessment in connection with any tax returns, nor is
PATI a party to or to the best of its knowledge, expected to become a party to
any pending or threatened action or proceeding, assessment or collection of
taxes. PATI has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes. There are no tax liens (other than any lien which arises by operation of
law for current taxes not yet due and payable) on any of its assets. There is no
basis for any additional assessment of taxes, interest or penalties. PATI has
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon PATI. PATI is not and has never
been a party to any tax sharing agreements with any other person or entity.




          

(m)

Absence of Certain Changes or Events. From the date of the full execution of the
Term Sheet until the Closing Date, PATI has not, and without the written consent
of WEGY, it will not have:




(1)

Sold, encumbered, assigned let lapsed or transferred any of its material assets,
including without limitation the Intellectual Property, the License Agreement or
any other material asset;




(2)

Amended or terminated the License Agreement or other material agreement or done
any act or omitted to do any act which would cause the breach of the License
Agreement or any other material agreement;




(3)

Suffered any damage, destruction or loss whether or not in control of PATI;




(4)

Made any commitments or agreements for capital expenditures or otherwise;




(5)

Entered into any transaction or made any commitment not disclosed to WEGY;




(6)

Incurred any material obligation or liability for borrowed money;




(7)

Suffered any other event of any character, which is reasonable to expect, would
adversely affect the future condition (financial or otherwise) assets or
liabilities or business of PATI; or




(8)

Taken any action, which could reasonably be foreseen to make any of the
representations or warranties made by PATI or UTEK untrue as of the date of this
Agreement or as of the Closing Date.











Page 5 of 18







WEGY-PATI













(n)

Material Agreements. Exhibit A attached contains a true and complete list of all
contemplated and executed agreements between PATI and a third party. A complete
and accurate copy of all material agreements, contracts and commitments of the
following types, whether written or oral to which it is a party or is bound
(Contracts), has been provided to WEGY and such agreements are or will be at the
Closing Date, in full force and effect without modifications or amendment and
constitute the legally valid and binding obligations of PATI in accordance with
their respective terms and will continue to be valid and enforceable following
the Acquisition. PATI is not in default of any of the Contracts. In addition:




(1)

There are no outstanding unpaid promissory notes, mortgages, indentures, deed of
trust, security agreements and other agreements and instruments relating to the
borrowing of money by or any extension of credit to PATI; and




(2)

There are no outstanding operating agreements, lease agreements or similar
agreements by which PATI is bound; and




(3)

The complete final drafts of the License Agreement have been provided to WEGY;
and




(4)

Except as set forth in (3) above, there are no outstanding licenses to or from
others of any intellectual property and trade names; and




(5)

There are no outstanding agreements or commitments to sell, lease or otherwise
dispose of any of PATI’s property; and




(6)

There are no breaches of any agreement to which PATI is a party.




(o)

Compliance with Laws. PATI is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.




(p)

Litigation.  There is no suit, action or any arbitration, administrative, legal
or other proceeding of any kind or character, or any governmental investigation
pending or to the best knowledge of PATI or UTEK, threatened against PATI, the
Technology, or  License Agreement, affecting its assets or business (financial
or otherwise), and neither PATI nor UTEK is in violation of or in default with
respect to any judgment, order, decree or other finding of any court or
government authority relating to the assets, business or properties of PATI or
the transactions contemplated hereby. There are no pending or threatened actions
or proceedings before any court, arbitrator or administrative agency, which
would, if adversely determined, individually or in the aggregate, materially and
adversely affect the assets or business of PATI or the transactions
contemplated.




(q)

Employees. PATI has no and never had any employees. PATI is not a party to or
bound by any employment agreement or any collective bargaining agreement with
respect to any employees. PATI is not in violation of any law, regulation
relating to employment of employees.




(r)

Adverse Effect. Neither PATI nor UTEK has any knowledge of any or threatened
existing occurrence, action or development that could cause a material adverse
effect on PATI or its business, assets or condition (financial or otherwise) or
prospects.














Page 6 of 18







WEGY-PATI










(s)

Employee Benefit Plans.  PATI states that there are no and have never been any
employee benefit plans, and there are no commitments to create any, including
without limitation as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended, in effect, and there are no outstanding or
un-funded liabilities nor will the execution of this Agreement and the actions
contemplated in this Agreement result in any obligation or liability to any
present or former employee.




(t)

Books and Records. The books and records of PATI are complete and accurate in
all material respects, fairly present its business and operations, have been
maintained in accordance with good business practices, and applicable legal
requirements, and accurately reflect in all material respects its business,
financial condition and liabilities.

 

(u)

No Broker’s Fees. Neither UTEK nor PATI has incurred any investment banking,
advisory or other similar fees or obligations in connection with this Agreement
or the transactions contemplated by this Agreement.




(v)     

Full Disclosure.   All representations or warranties of UTEK and PATI are true,
correct and complete in all material respects to the best of our knowledge on
the date of this Agreement and shall be true, correct and complete in all
material respects as of the Closing Date as if they were made on such date.  No
statement made by them in this Agreement or in the exhibits to this Agreement or
any document delivered by them or on their behalf pursuant to this Agreement
contains an untrue statement of material fact or omits to state all material
facts necessary to make the statements in this Agreement not misleading in any
material respect in light of the circumstances in which they were made.




2.02

Representations and Warranties of WEGY.  WEGY represents and warrants to UTEK
and PATI that the facts set forth are true and correct.




(a)

Organization.  WEGY is a corporation duly organized, validly existing and in
good standing under the laws of Florida, is qualified to do business as a
foreign corporation in other jurisdictions in which the conduct of its business
or the ownership of its properties require such qualification, and have all
requisite power and authority to conduct its business and operate properties.




(b)

Authorization.  The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors of WEGY; no other corporate action on
their respective parts is necessary in order to execute, deliver, consummate and
perform their obligations hereunder; and they have all requisite corporate and
other authority to execute and deliver this Agreement and consummate the
transactions contemplated by this Agreement.




(c)

Binding Effect. The execution, delivery, performance and consummation of the
Acquisition and the transactions contemplated by this Agreement will not violate
any obligation to which WEGY is a party and will not create a default hereunder,
and this Agreement constitutes a legal, valid and binding obligation of WEGY,
enforceable in accordance with its terms, except as the enforcement may be
limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditor’s rights generally and by the availability of injunctive relief,
specific performance or other equitable remedies.




(d)

Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or to its knowledge threatened which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on its business,
results of operations, assets, prospects or the results of its operations of
WEGY.














Page 7 of 18







WEGY-PATI










(e)

No Conflicting Agreements. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance by WEGY with the terms or provisions of
this Agreement will result in a breach of the terms, conditions or provisions
of, or constitute default under, or result in a violation of, their respective
corporate charters or bylaws, or any agreement, contract, instrument, order,
judgment or decree to which it is a party or by which it or any of its assets
are bound, or violate any provision of any applicable law, rule or regulation or
any order, decree, writ or injunction of any court or governmental entity which
materially affects its assets or business.




(f)

Consents. Assuming the correctness of UTEK and PATI’s representations, no
consent from or approval of any court, governmental entity or any other person
is necessary in connection with its execution and delivery of this Agreement;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of any material right, privilege, license or agreement relating to WEGY or its
assets or business.




(g)

Financial Statements. The unaudited financial statements of WEGY attached as
Exhibit C present fairly its financial position and the results of its
operations on the dates and for the periods shown in this Agreement; provided,
however, that interim financial statements are subject to customary year-end
adjustments and accruals that, in the aggregate, will not have a material
adverse effect on the overall financial condition or results of its operations.
WEGY has not engaged in any business not reflected in its financial statements.
There have been no material adverse changes in the nature of its business,
prospects, the value of assets or the financial condition since the date of its
financial statements. There are no outstanding obligations or liabilities of
WEGY except as specifically set forth in the WEGY financial statements.




(h)

Full Disclosure. All representations or warranties of WEGY are true, correct and
complete in all material respects on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date. No statement made by them in this Agreement or in
the exhibits to this Agreement or any document delivered by them or on their
behalf pursuant to this Agreement contains an untrue statement of material fact
or omits to state all material facts necessary to make the statements in this
Agreement not misleading in any material respect in light of the circumstances
in which they were made.




(i)

Compliance with Laws. WEGY is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.




(j)

Litigation.   There is no suit, action or any arbitration, administrative, legal
or other proceeding of any kind or character, or any governmental investigation
pending or, to the best knowledge of WEGY, threatened against WEGY materially
affecting its assets or business (financial or otherwise), and WEGY is not in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority. There are no pending or threatened
actions or proceedings before any court, arbitrator or administrative agency,
which would, if adversely determined, individually or in the aggregate,
materially and adversely affect its assets or business. WEGY has no knowledge of
any existing or threatened occurrence, action or development that could cause a
material adverse affect on WEGY or its business, assets or condition (financial
or otherwise) or prospects.




(k)

Development.  WEGY agrees and warrants that it has the expertise necessary to
and has had the opportunity to independently evaluate the inventions of the
Licensed Technology and develop same for the market. WEGY further agrees that it
will provide UTEK with copies of progress reports made to the university as
required under the subject license agreement on a quarterly basis.











Page 8 of 18







WEGY-PATI













(l)

Investment Company Status WEGY is not an investment company, either registered
or unregistered.




2.03

Investment Representations of UTEK. UTEK represents and warrants to WEGY that:




(a)

General. It has such knowledge and experience in financial and business matters
as to be capable of evaluating the risks and merits of an investment in WEGY
Shares pursuant to the Acquisition. It is able to bear the economic risk of the
investment in WEGY Shares, including the risk of a total loss of the investment
in WEGY Shares. The acquisition of WEGY Shares is for its own account and is for
investment and not with a view to the distribution of this Agreement. Except a
permitted by law, it has a no present intention of selling, transferring or
otherwise disposing in any way of all or any portion of the shares at the
present time. All information that it has supplied to WEGY is true and correct.
It has conducted all investigations and due diligence concerning WEGY to
evaluate the risks inherent in accepting and holding the shares which it deems
appropriate, and it has found all such information obtained fully acceptable. It
has had an opportunity to ask questions of the officer and directors of WEGY
concerning WEGY Shares and the business and financial condition of and prospects
for WEGY, and the officers and directors of WEGY have adequately answered all
questions asked and made all relevant information available to them. UTEK is an
accredited investor, as the term is defined in Regulation D, promulgated under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.







ARTICLE 3

TRANSACTIONS PRIOR TO CLOSING




3.01.

Corporate Approvals. Prior to Closing Date, each of the parties shall submit
this Agreement to its board of directors and when necessary, its respective
shareholders and obtain approval of this Agreement. Copies of corporate actions
taken shall be provided to each party.




3.02

Access to Information. Each party agrees to permit, upon reasonable notice, the
attorneys, accountants, and other representatives of the other parties’
reasonable access during normal business hours to its properties and its books
and records to make reasonable investigations with respect to its affairs, and
to make its officers and employees available to answer questions and provide
additional information as reasonably requested.




3.03

Expenses. Each party agrees to bear its own expenses in connection with the
negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.




3.04

Covenants. Except as permitted in writing, each party agrees that it will:




(a)

Use its good faith efforts to obtain all requisite licenses, permits, consents,
approvals and authorizations necessary in order to consummate the Acquisition;
and




(b)

Notify the other parties upon the occurrence of any event which would have a
materially adverse effect upon the Acquisition or the transactions contemplated
by this Agreement or upon the business, assets or results of operations; and




(c)

Not modify its corporate structure, except as necessary or advisable in order to
consummate the Acquisition and the transactions contemplated by this Agreement.














Page 9 of 18







WEGY-PATI










ARTICLE 4

CONDITIONS PRECEDENT




The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:




4.01.

Each party must obtain the approval of its board of directors and such approval
shall not have been rescinded or restricted.




4.02.

Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.




4.03.

There shall be no claim or litigation instituted or threatened in writing by any
person or government authority seeking to restrain or prohibit any of the
contemplated transactions contemplated by this Agreement or challenge the right,
title and interest of UTEK in the PATI Shares or the right of PATI or UTEK to
consummate the Acquisition contemplated hereunder.




4.04.

The representations and warranties of the parties shall be true and correct in
all material respects at the Effective Date.




4.05.

The Technology and Intellectual Property has been prosecuted in good faith with
reasonable diligence.




4.06.

To the best knowledge of UTEK and PATI, the License Agreement are valid and in
full force and effect without any default in this Agreement.




4.07.

WEGY shall have received, at or within 5 days of Closing Date, each of the
following:




(a)

the stock certificates representing the PATI Shares, duly endorsed (or
accompanied by duly executed stock powers) by UTEK  for cancellation;




(b)

all documentation relating to PATI’s business, all in a form and substance
satisfactory to WEGY;




(c)

such agreements, files and other data and documents pertaining to PATI’s
 business as WEGY may reasonably request;




(d)

copies of the general ledgers and books of account of PATI, and all federal,
state and local income, franchise, property and other tax returns filed by PATI
since the inception of PATI;




(e)

certificates of (i) the Secretary of State of the State of Florida as to the
legal existence and good standing, as applicable, (including tax) of PATI in
Florida;




(f)

the original corporate minute books of PATI, including the articles of
incorporation and bylaws of PATI, and all other documents filed in this
Agreement;




(g)

all consents, assignments or related documents of conveyance to give WEGY the
benefit of the transactions contemplated hereunder;














Page 10 of 18







WEGY-PATI










(h)

such documents as may be needed to accomplish the Closing under the corporate
laws of the states of incorporation of WEGY and PATI, and




(i)

such other documents, instruments or certificates as WEGY, or their counsel may
reasonably request.




4.08.

WEGY shall have completed due diligence investigation of PATI to WEGY’s
satisfaction in their sole discretion.




4.09.

WEGY shall receive the resignation effective the Closing Date of each director
and officer of PATI.




ARTICLE 5

INDEMNIFICATION AND LIABILITY LIMITATION




5.01

 Survival of Representations and Warranties.




(a)

     The representations and warranties made by UTEK and PATI shall survive for
a period of 1 year after the Closing Date, and thereafter all such
representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.




(b)

     The representations and warranties made by WEGY shall survive for a period
of 1 year after the Closing Date, and thereafter all such representations and
warranties shall be extinguished, except with respect to claims then pending for
which specific notice has been given during such 1-year period.




5.02

 Limitations on Liability.  WEGY agrees that UTEK shall not be liable under this
agreement to WEGY or their respective successor’s, assigns or affiliates except
where damages result directly from the gross negligence or willful misconduct of
UTEK or its employees.  In no event shall UTEK's liability exceed the total
amount of the fees paid to UTEK under this agreement, nor shall UTEK be liable
for incidental or consequential damages of any kind.  WEGY shall indemnify UTEK,
and hold UTEK harmless against any and all claims by third parties for losses,
damages or liabilities, including reasonable attorneys fees and expenses
(“Losses”), arising in any manner out of or in connection with the rendering of
services by UTEK under this Agreement, unless it is finally judicially
determined that such Losses resulted from the gross negligence or willful
misconduct of UTEK. The terms of this paragraph shall survive the termination of
this agreement and shall apply to any controlling person, director, officer,
employee or affiliate of UTEK.




5.03   Indemnification.  WEGY agrees to indemnify and hold harmless UTEK and its
subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to  matters  or arising from this Agreement, except to the extent that
any such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.




(a)

Limitation of Liability.  WEGY agrees that no Indemnified Person shall have any
liability as a result of the execution and delivery of this Agreement, or other
matters relating to or arising











Page 11 of 18







WEGY-PATI










from this Agreement, other than liabilities that shall have been determined by
final non-appealable order of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Indemnified Person or
Persons in respect of whom such liability is asserted.  Without limiting the
generality of the foregoing, in no event shall any Indemnified Person be liable
for consequential, indirect or punitive damages, damages for lost profits or
opportunities or other like damages or claims of any kind.  In no event shall
UTEK's liability exceed the total amount of the fees paid to UTEK under this
Agreement.




ARTICLE 6

REMEDIES




6.01

Specific Performance. Each party’s obligations under this Agreement are unique.
If any party should default in its obligations under this agreement, the parties
each acknowledge that it would be extremely impracticable to measure the
resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.




6.02

Costs. If any legal action or any arbitration or other proceeding is brought for
the enforcement of this agreement or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

ARTICLE 7

ARBITRATION




In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in Tampa, Florida.  The cost of arbitration shall be borne by the
party against whom the award is rendered or, if in the interest of fairness, as
allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding.  The arbitrators shall be selected as follows: one
by WEGY, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.




ARTICLE 8

MISCELLANEOUS




8.01.

No party may assign this Agreement or any right or obligation of it hereunder
without the prior written consent of the other parties to this Agreement. No
permitted assignment shall relieve a party of its obligations under this
Agreement without the separate written consent of the other parties.




8.02.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns.




8.03.

Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.




8.04.

This Agreement shall be governed by and construct in accordance with the laws of
the State of Florida without regard to principles of conflicts of law.











Page 12 of 18







WEGY-PATI













8.05.

This document constitutes a complete and entire agreement among the parties with
reference to the subject matters set forth in this Agreement. No statement or
agreement, oral or written, made prior to or at the execution of this Agreement
and no prior course of dealing or practice by either party shall vary or modify
the terms set forth in this Agreement without the prior consent of the other
parties to this Agreement. This Agreement may be amended only by a written
document signed by the parties.




8.06.

Notices or other communications required to be made in connection with this
Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.




8.07.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.




8.08.

This Agreement may be executed in multiple counterparts, each of which shall
constitute one and a single Agreement.




8.09

Any facsimile signature of any part to this Agreement or to any other agreement
or document executed in connection of this Agreement should constitute a legal,
valid and binding execution by such parties.                       































(Signatures on the following page)











Page 13 of 18







WEGY-PATI
















World Energy Solutions, Inc.

Pure Air Technologies, Inc.







By:___________________________

      By:____________________________

     Mr. Benjamin C. Croxton

Joel Edelson

     Chief Executive Officer

            

President




     Address:

Address:

     3900A 31st Street North

 

  2109 East Palm Avenue

St. Petersburg, Florida 33714

Tampa, Florida 33605










Date: _________________________

Date: _________________________

UTEK CORPORATION







By:___________________________

     Clifford M. Gross, Ph.D.     

     Chief Executive Officer




      Address:

      2109 East Palm Avenue

      Tampa, Florida 33605




Date: _________________________










UTEK CORPORATION







By:___________________________

     Doug Schaedler     

     Chief Compliance Officer




      Address:

      2109 East Palm Avenue

      Tampa, Florida 33605




Date: _________________________























Page 14 of 18







WEGY-PATI










EXHIBIT A

Outstanding Agreements

from the University of Florida and Arizona State University




1)

License Agreement – University of Florida




2)  Sponsored Research Agreement – Arizona State University










  


























Page 15 of 18







WEGY-PATI







EXHIBIT B




PURE AIR TECHNOLOGIES, INC.

Financial Statements as of October __, 2006




















Page 16 of 18







WEGY-PATI




EXHIBIT C




World Energy Solutions, Inc.




FORM 10-QSB




QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE

ACT OF 1934




For the quarterly period ended June 30, 2006.


































































































Page 17 of 18







WEGY-PATI













  EXHIBIT D




World Energy Solutions, Inc.




IRREVOCABLE TRANSFER AGENT INSTRUCTIONS























Page 18 of 18





